Exhibit 10.42

 

113 Hartwell Avenue

Lexington, Massachusetts

(the “Building")

 

SECOND AMENDMENT

June 17,  2019

 

 

 

LANDLORD:

King 113 Hartwell LLC, a Massachusetts limited liability company

TENANT:

uniQure, Inc., a Delaware corporation

EXISTING
PREMISES:

 

Approximately 83,998 rentable square feet of space in the Building, as more
particularly shown as hatched, highlighted or outlined on the plan attached to
the Lease as Exhibit 1A and as shown on Exhibit A, First Amendment

DATE OF LEASE:

July 24, 2013

EXTENDED
EXPIRATION DATE:

 

As defined in Section 1 of the First Amendment

PRIOR LEASE
AMENDMENTS:

 

First Amendment dated as of November 9, 2018 (“First Amendment”)

 

WHEREAS, due to a scrivener’s error, the parties desire to revise Section 3.A
and Section 3.B (Base Rent) of the First Amendment,  on the terms and conditions
hereinafter set forth;

NOW THEREFORE, the above described lease, as previously amended  (collectively,
the “Lease”), is hereby further amended as follows:

1.         BASE RENT

Section 3.A and Section 3.B of the First Amendment are deleted in their entirety
and the following are substituted in their place:

A.        Existing Premises.  The Base Rent payable with respect to the Existing
Premises commencing as of the Expansion Premises Rent Commencement Date and
continuing thereafter throughout the Term of the Lease shall be as follows:





1




 

 

 

 

Time Period

Annual Base Rent

Monthly Payment

Expansion Premises Rent Commencement Date – 4/30/20:

 

$1,920,348.00

 

$160,029.00

5/1/20-4/30/21:

$1,973,691.00

$164,474.25

5/1/21-4/30/22:

$2,027,034.00

$168,919.50

5/1/22-4/30/23:

$2,080,377.00

$173,364.75

5/1/23-4/30/24:

$2,133,720.00

$177,810.00

5/1/24-4/30/25:

$2,782,762.06

$231,896.83

5/1/25-4/30/26:

$2,866,244.92

$238,853.74

5/1/26-4/30/27:

$2,952,232.27

$246,019.35

5/1/27-4/30/28:

$3,040,799.24

$253,399.93

5/1/28-4/30/29:

$3,132,023.22

$261,001.93

5/1/29-Extended Expiration Date

$3,225,983.88*

$268,831.99

*annualized

 

 

 

B.         Expansion Premises:  Base Rent with respect to the Expansion Premises
shall be as follows:

Rent Year

Annual Base Rent

Monthly Payment

1

$1,379,475.00

$114,956.25

2

$1,420,859.25

$118,404.93

3

$1,463,485.03

$121,957.08

4

$1,507,389.58

$125,615.79

5

$1,552,611.27

$129,384.27

6

$1,599,189.60

$133,265.80

7

$1,647,165.29

$137,263.76

8

$1,696,580.25

$141,381.68

9

$1,747,477.66

$145,623.13

10

$1,799,901.99

$149,991.82

 

2.         CONFLICT

In the event that any of the provisions of the Lease are inconsistent with this
Second Amendment or the state of facts contemplated hereby, the provisions of
this Second Amendment shall control.

3.         RATIFICATION

As hereby amended, the Lease is ratified, confirmed and approved in all
respects.

[remainder of page blank; signature page to follow]





2




 

EXECUTED under seal as of the date first above written.

LANDLORD:

KING 113 HARTWELL LLC,

a Massachusetts limited liability company

 

By:

King Dickey LLC, its manager

 

 

 

By:

King Street Properties Investments LLC,

 

 

its manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

TENANT:

UNIQURE, INC.,

a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

CONFIRMATION OF GUARANTY

The undersigned, as Guarantor of the above-referenced Lease pursuant to a
Guaranty dated as of July 24, 2013, hereby consents to the foregoing Second
Amendment and confirms and agrees that said Guaranty shall remain in full force
and effect in accordance with the terms thereof with respect to the Lease as
amended by the foregoing Second Amendment.

 

EXECUTED UNDER SEAL as of the date first above written.

 

 

 

 

 

GUARANTOR:

 

UNIQURE N.V., a public limited liability company organized under the laws of the
Netherlands

 

 

 

By:

 

 

Name:

Matt Kapusta

 

Title:

Chief Executive Officer

 

 

 

By:

 

 

Name:

Christian Klemt

 

Title:

Chief Accounting Officer

 

3

